Per Curiam.

This appeal on questions of law is directed to the judgment of the Common Pleas Court of Scioto County, entered on September 19, 1961, finding the defendant-appellant guilty of contempt of court and ordering him to be committed to the Scioto County jail for a period of ten days for failure to comply with an order of the court for the payment of temporary alimony in a divorce case.
Appellant concedes that he has served the sentence imposed by the court and, in our opinion, the question is thereby rendered moot. This is especially true in a matter pregnant with future controversies. A more recent appeal involving the same parties and the same subject matter is now pending in this court. The function of a court is to render judgment in actual controversies where the judgment can be carried into *595effect. The judgment appealed from in the instant ease having been complied with, no effective judgment could be rendered by this court. See 14 Ohio Jurisprudence (2d), 262, Section 196; Crum v. Public Utilities Com., 123 Ohio St., 55 and Overesch v. Campbell, 95 Ohio App., 359. The appeal is dismissed sua sponte.
Appeal dismissed.
Radcliee, P. J., Collier and Brown, JJ., concur.